DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Chiu et al. (US 2009/0071278) in view of Futahashi (JP 2004-012209-A).
Regarding Claim 1, Chiu discloses a screw device (see Title) comprising: 
A screw shaft (20) including a groove (22).
A nut (10) including a groove (13) facing the groove of the screw shaft (see Fig. 3). 
At least two circulation components (see Examiner’s annotated version of Chiu’s Fig. 3, hereinafter “Figure A”) mounted on the nut in such a manner as to form at least two circulation circuits (see Figure A, note that each circulation component creates a circulation circuit, and since there are two circulation components, two circulation circuits are present).
A plurality of rolling elements (80) housed in the at least two circulation circuits (see Figure A).
A sensor (30) provided to the nut (see Figure A), the sensor being configured to detect wear of the screw shaft via an image sensor (see [0026]), where the wear of the groove of the screw shaft is between the adjacent circulation circuits (note: the claim limitation does not require that the sensor is located between the circulation circuits, but rather that it can measure the wear at this location; see Figure A, showing that while the sensor is located at one axial end of the nut, the sensor is capable of measuring the groove of the screw shaft in between the adjacent circulation circuits, since the screw shaft moves axially relatively to the nut, for the sensor to measure this location it merely needs the screw shaft to rotate a few turns so that it is axially displaced to place the location that was formerly located between the two adjacent circulation circuits to be immediately adjacent to the sensor).
Chiu further discloses that the sensor measures the wear of the screw shaft by comparing the screw shaft at that location to an image, but does not disclose that the sensor measures the displacement (i.e. the distance between the sensor and the thing being measured by the sensor) of the groove.

    PNG
    media_image1.png
    331
    527
    media_image1.png
    Greyscale

However, Futahashi teaches in a similar screw device, providing a non-contact sensor for measuring displacement (7) that detects displacement of the groove (see Page 3 Lines 94 – 95 of the translation, teaching a “non-contact type displacement measuring means” in the form of a “magnetostrictive sensor”, and as with the sensor in Chiu, the sensor would be capable of measuring various locations along the screw my moving the nut along the screw to measure the desired location).
One having ordinary skill in the art before the effecting filing date of the claimed invention would have readily appreciated that replacing the image sensor with the displacement measuring sensor would have numerous benefits, such as allowing for a user to use a different preferred type of sensor for measuring screw shaft wear, and by allowing for easy swapping between comparable sensors based on availability of cost of the particular sensors.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the screw device disclosed in Chiu with a displacement measuring sensor as taught in Futahashi to reduce the cost and delays in manufacturing the screw device by allowing for a different comparable sensor to be used based on the availability and cost of the sensor versus alternative sensors types that would obtain the same measurement result. See also MPEP 2143(I)(B).1

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chiu et al. (US 2009/0071278) in view of Futahashi (JP 2004-012209-A) and Singh (US 7,930,949).
Regarding Claim 2, Chiu does not disclose that the screw device according to claim 1, has the sensor placed between the adjacent circulation circuits of the nut.
However, Singh teaches in a lead screw device (see Fig. 11) that a wear sensor (see Col. 10 Lines 9 – 19, teaching that the sensor determines the amount of backlash, and accordingly over time the amount of backlash would increase due to wear, and accordingly the sensor is capable of determining wear of the screw shaft) wherein the sensor is placed in the axial center of the nut (see Figs. 11 and 12, showing that the sensor is located in the axial center of the nut 110).
One having ordinary skill in the art before the effective filing date of the claimed invention would have readily appreciated that would give a better estimate of the overall health of the screw shaft, since measurement would be taken over the length of the entire screw shaft minus half the length of the nut on both ends of the screw shaft, as compared to not being able to measure the entire length of the nut on one side of the screw shaft. 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to locate the sensor of the screw device disclosed in Chiu at the middle location of the nut as taught in Singh to provide a better estimate of the health of the screw shaft.
In the resulting Combination it would necessarily result that the sensor would be located between the adjacent circulation circuits of the nut, since this is the middle axial portion of the nut.

Claims 3, 5-6, 8-9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chiu et al. (US 2009/0071278) in view of Futahashi (JP 2004-012209-A) and Watanabe (JP 2009-074982-A).
Regarding Claim 3, the Combination does not disclose how the sensor of the screw device according to claim 1 is mounted. 
However, Watanabe teaches in a similar screw device (see Fig. 1), that a non-contact type sensor (9) for measuring displacement (see [0014] of the translation), wherein the sensor is sandwiched between a first holder mounted (See Fig. 2, showing that the bore 4a is threaded) on an inner surface of the nut (see Fig. 2, showing that this is an inner surface of the nut) and a second holder (see Fig. 2, showing a nut threaded onto the sensor) mounted on the inner surface of the nut (see Fig. 2, showing that this is also an inner surface) to be mounted on the nut (see Fig. 2, showing that the threads of the sensor are “sandwiched,” which is being interpreted as being located between two elements, and may include other components disposed between, and that this is used to mount the sensor).
One having ordinary skill in the art before the effective filing date of the claimed invention would have readily appreciated that using a threading on the nut bore would allow for a secure coupling of the sensor to the nut and that would allow for easy adjustment of the distance between the object to be measured, and that a locking nut threaded onto the sensor would further aid in preventing the sensor from being accidently rotated from the desired installed depth.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the sensor of the screw device suggested by the Combination with the first and second holders taught in Watanabe to allow for easy adjustment of the sensor depth, while also ensuring that the sensor does not accidently move away from the desired installation depth.
Regarding Claim 5, the Combination does not suggest that the screw device according to claim 1, has an eddy current displacement sensor. However, Watanabe teaches in a similar screw device (see Fig. 1), that a non-contact type sensor (9) for measuring displacement can be an eddy current displacement sensor (see [0014] of the translation).
One having ordinary skill in the art before the effecting filing date of the claimed invention would have readily appreciated that replacing the image sensor with the displacement measuring sensor would have numerous benefits, such as allowing for a user to use a different preferred type of sensor for measuring screw shaft wear, and by allowing for easy swapping between comparable sensors based on availability of cost of the particular sensors.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the screw device disclosed in Chiu with a displacement measuring sensor as taught in Futahashi to reduce the cost and delays in manufacturing the screw device by allowing for a different comparable sensor to be used based on the availability and cost of the sensor versus alternative sensors types that would obtain the same measurement result. See also MPEP 2143(I)(B).
Regarding Claim 6, the Combination does not disclose how the sensor of the screw device according to claim 2 is mounted. 
However, Watanabe, teaches in a similar screw device (see Fig. 1), that a non-contact type sensor (9) for measuring displacement (see [0014] of the translation), wherein the sensor is sandwiched between a first holder mounted (See Fig. 2, showing that the bore 4a is threaded) on an inner surface of the nut (see Fig. 2, showing that this is an inner surface of the nut) and a second holder (see Fig. 2, showing a nut threaded onto the sensor) mounted on the inner surface of the nut (see Fig. 2, showing that this is also an inner surface) to be mounted on the nut (see Fig. 2, showing that the threads of the sensor are “sandwiched,” which is being interpreted as being located between two elements, and may include other components disposed between, and that this is used to mount the sensor).
One having ordinary skill in the art before the effective filing date of the claimed invention would have readily appreciated that using a threading on the nut bore would allow for a secure coupling of the sensor to the nut and that would allow for easy adjustment of the distance between the object to be measured, and that a locking nut threaded onto the sensor would further aid in preventing the sensor from being accidently rotated from the desired installed depth.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the sensor of the screw device suggested by the Combination with the first and second holders taught in Watanabe to allow for easy adjustment of the sensor depth, while also ensuring that the sensor does not accidently move away from the desired installation depth.
Regarding Claim 8, the Combination does not suggest that the screw device according to claim 2, has an eddy current displacement sensor. However, Watanabe teaches in a similar screw device (see Fig. 1), that a non-contact type sensor (9) for measuring displacement can be an eddy current displacement sensor (see [0014] of the translation).
One having ordinary skill in the art before the effecting filing date of the claimed invention would have readily appreciated that replacing the image sensor with the displacement measuring sensor would have numerous benefits, such as allowing for a user to use a different preferred type of sensor for measuring screw shaft wear, and by allowing for easy swapping between comparable sensors based on availability of cost of the particular sensors.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the screw device disclosed in Chiu with a displacement measuring sensor as taught in Futahashi to reduce the cost and delays in manufacturing the screw device by allowing for a different comparable sensor to be used based on the availability and cost of the sensor versus alternative sensors types that would obtain the same measurement result. See also MPEP 2143(I)(B).
Regarding Claim 9, the Combination does not suggest that the screw device according to claim 3, has an eddy current displacement sensor. However, Watanabe teaches in a similar screw device (see Fig. 1), that a non-contact type sensor (9) for measuring displacement can be an eddy current displacement sensor (see [0014] of the translation).
One having ordinary skill in the art before the effecting filing date of the claimed invention would have readily appreciated that replacing the image sensor with the displacement measuring sensor would have numerous benefits, such as allowing for a user to use a different preferred type of sensor for measuring screw shaft wear, and by allowing for easy swapping between comparable sensors based on availability of cost of the particular sensors.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the screw device disclosed in Chiu with a displacement measuring sensor as taught in Futahashi to reduce the cost and delays in manufacturing the screw device by allowing for a different comparable sensor to be used based on the availability and cost of the sensor versus alternative sensors types that would obtain the same measurement result. See also MPEP 2143(I)(B).
Regarding Claim 11, the Combination does not suggest that the screw device according to claim 6, has an eddy current displacement sensor. However, Watanabe teaches in a similar screw device (see Fig. 1), that a non-contact type sensor (9) for measuring displacement can be an eddy current displacement sensor (see [0014] of the translation).
One having ordinary skill in the art before the effecting filing date of the claimed invention would have readily appreciated that replacing the image sensor with the displacement measuring sensor would have numerous benefits, such as allowing for a user to use a different preferred type of sensor for measuring screw shaft wear, and by allowing for easy swapping between comparable sensors based on availability of cost of the particular sensors.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the screw device disclosed in Chiu with a displacement measuring sensor as taught in Futahashi to reduce the cost and delays in manufacturing the screw device by allowing for a different comparable sensor to be used based on the availability and cost of the sensor versus alternative sensors types that would obtain the same measurement result. See also MPEP 2143(I)(B).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chiu et al. (US 2009/0071278) in view of Futahashi (JP 2004-012209-A) and Ishikawa (JP 2014-114944-A).
Regarding Claim 4, Chiu does not disclose that the sensor of the screw device according to claim 1 is held by a holding portion of one of the circulation components. However, Ishikawa teaches in a similar screw device (see Fig. 25) providing a circulation component (506) with a holding portion (514) that holds an eddy current type displacement sensor (513)  for sensing wear within the screw device (see [0073] of the translation).
One having ordinary skill in the art before the effective filing date of the claimed invention would have readily appreciated that attaching the sensor directly to one of the circulation components for mounting the sensor and the circulation component to the nut would provide numerous benefits, such as reducing the time and effort required for manufacturing (see [0005] of the translation) since the gap between the sensor and the component to be measured requires high accuracy and is time consuming. Further, since the sensor is attached to an end portion of the circulation component that either returns rolling elements from the unloaded path to the loaded path or transfers the rolling element from the loaded path to the unloaded path, the end of the circulation component is located immediately adjacent to a section of the nut that would potentially not be provided with rolling elements, and accordingly slightly changing the angle of the sensor would allow it to be pointed at the screw shaft thread. This would also allow for greater customization of the screw device since different sensors could easily be swapped by merely switching out the type of circulation component and sensor attachment.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the screw device disclosed in Chiu with the sensor mounted to a holder on the circulation component as taught in Ishikawa to allow for greater flexibility in applications, by allowing for the same sensor to easily swap the type of sensor and sensor locations by merely changing the circulation component.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chiu et al. (US 2009/0071278) in view of Futahashi (JP 2004-012209-A), Singh (US 7,930,949), and Ishikawa (JP 2014-114944-A).
Regarding Claim 7, Chiu does not disclose that the sensor of the screw device according to claim 2 is held by a holding portion of one of the circulation components. However, Ishikawa teaches in a similar screw device (see Fig. 25) providing a circulation component (506) with a holding portion (514) that holds an eddy current type displacement sensor (513)  for sensing wear within the screw device (see [0073] of the translation).
One having ordinary skill in the art before the effective filing date of the claimed invention would have readily appreciated that attaching the sensor directly to one of the circulation components for mounting the sensor and the circulation component to the nut would provide numerous benefits, such as reducing the time and effort required for manufacturing (see [0005] of the translation) since the gap between the sensor and the component to be measured requires high accuracy and is time consuming. Further, since the sensor is attached to an end portion of the circulation component that either returns rolling elements from the unloaded path to the loaded path or transfers the rolling element from the loaded path to the unloaded path, the end of the circulation component is located immediately adjacent to a section of the nut that would potentially not be provided with rolling elements, and accordingly slightly changing the angle of the sensor would allow it to be pointed at the screw shaft thread. This would also allow for greater customization of the screw device since different sensors could easily be swapped by merely switching out the type of circulation component and sensor attachment.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the screw device disclosed in Chiu with the sensor mounted to a holder on the circulation component as taught in Ishikawa to allow for greater flexibility in applications, by allowing for the same sensor to easily swap the type of sensor and sensor locations by merely changing the circulation component.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chiu et al. (US 2009/0071278) in view of Futahashi (JP 2004-012209-A), Ishikawa (JP 2014-114944-A) and Watanabe (JP 2009-074982-A).
Regarding Claim 10, the Combination does not suggest that the screw device according to claim 4, has an eddy current displacement sensor. However, Watanabe teaches in a similar screw device (see Fig. 1), that a non-contact type sensor (9) for measuring displacement can be an eddy current displacement sensor (see [0014] of the translation).
One having ordinary skill in the art before the effecting filing date of the claimed invention would have readily appreciated that replacing the image sensor with the displacement measuring sensor would have numerous benefits, such as allowing for a user to use a different preferred type of sensor for measuring screw shaft wear, and by allowing for easy swapping between comparable sensors based on availability of cost of the particular sensors.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the screw device disclosed in Chiu with a displacement measuring sensor as taught in Futahashi to reduce the cost and delays in manufacturing the screw device by allowing for a different comparable sensor to be used based on the availability and cost of the sensor versus alternative sensors types that would obtain the same measurement result. See also MPEP 2143(I)(B).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Chiu et al. (US 2009/0071278) in view of Futahashi (JP 2004-012209-A), Singh (US 7,930,949), Ishikawa (JP 2014-114944-A) and Watanabe (JP 2009-074982-A).
Regarding Claim 12, the Combination does not suggest that the screw device according to claim 7, has an eddy current displacement sensor. However, Watanabe teaches in a similar screw device (see Fig. 1), that a non-contact type sensor (9) for measuring displacement can be an eddy current displacement sensor (see [0014] of the translation).
One having ordinary skill in the art before the effecting filing date of the claimed invention would have readily appreciated that replacing the image sensor with the displacement measuring sensor would have numerous benefits, such as allowing for a user to use a different preferred type of sensor for measuring screw shaft wear, and by allowing for easy swapping between comparable sensors based on availability of cost of the particular sensors.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the screw device disclosed in Chiu with a displacement measuring sensor as taught in Futahashi to reduce the cost and delays in manufacturing the screw device by allowing for a different comparable sensor to be used based on the availability and cost of the sensor versus alternative sensors types that would obtain the same measurement result. See also MPEP 2143(I)(B).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY ROBERT WEBER whose telephone number is (571)272-3307. The examiner can normally be reached 7:30 - 5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM J KELLEHER can be reached on (571) 272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY ROBERT WEBER/Examiner, Art Unit 3658                                                                                                                                                                                         


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2143 (I) (B): Simple substitution of one known element for another to obtain predictable results